


Aflac Incorporated 3rd Quarter 2015 10-Q [afl-09301510q.htm]
EXHIBIT 10.32


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AGREEMENT, is made and entered into as of August 21, 2015, by and between
AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS (Aflac), a Nebraska
corporation, (hereinafter referred to as “Corporation”) and ERIC KIRSCH
(hereinafter referred to as “Employee”);
WITNESSETH THAT
WHEREAS, Corporation and Employee previously entered into an employment
agreement dated November 1, 2011, as subsequently amended (the “Original
Agreement”), pursuant to which Employee is employed by Corporation as its
Executive Vice President, Global Chief Investment Officer; and
WHEREAS, Corporation and Employee desire to amend and restate the Original
Agreement and to set forth the terms and conditions of Employee's continued
employment by Corporation as its Executive Vice President, Global Chief
Investment Officer;
NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:
1.    Purpose and employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee and
Executive Vice President, Global Chief Investment Officer.
2.    Duties. Employee agrees to provide, as a member of the executive
management team, management services as Executive Vice President, Global Chief
Investment Officer to Corporation and its subsidiaries and affiliates on a
full-time and exclusive basis; provided, however, nothing shall preclude
Employee from engaging in charitable and community affairs or managing his own
or his family’s personal investments.
3.    Performance. Employee agrees to devote all necessary time and his best
efforts in the performance of his duties as Executive Vice President, Global
Chief Investment Officer on behalf of Corporation and its subsidiaries and
affiliates.
4.    Term. The term of employment under the Original Agreement began on
November 1, 2011 and continued through December 31, 2012. Under the Original
Agreement, effective each January 1, beginning effective January 1, 2013, the
scheduled term of the Original Agreement was automatically extended for one
(1)-year periods. Most recently, the term was automatically extended on January
1, 2015, such that the current term is through December 31, 2015. Under this
Agreement, the term shall continue to be extended for one (1)-year periods
effective each January 1, beginning January 1, 2016, unless written notice of
termination is given prior to such annual date by one party to the other party
that this Agreement will not be extended by its terms. It is further understood
and agreed that the covenants set forth in Paragraph 14 shall survive the term
of this Agreement.







--------------------------------------------------------------------------------






5.    Base salary. For all the services rendered by Employee, Corporation shall
continue to pay Employee a base salary of five hundred ninety-three thousand
eight hundred dollars ($593,800.00) per year commencing January 1, 2015, said
salary to be payable in accordance with Corporation's normal payroll procedures.
Employee's base salary may be increased annually during the term of this
Agreement and any extensions hereof as determined by the Compensation Committee
of the Board of Directors of Aflac Incorporated (the “Compensation Committee of
the Board”).
6.    Documentation of increase in base salary. Any increase in Employee’s base
salary determined by the Compensation Committee of the Board under Paragraph 5
shall be documented in the Corporation’s records and communicated to Employee,
as the Compensation Committee of the Board may determine.
7.    Management Incentive Plan. In addition to the base salary paid to Employee
in accordance with Paragraph 5, Corporation shall for each calendar year of
Employee's employment by Corporation, beginning (for purposes of this Agreement)
with the calendar year 2015, continue to pay Employee, as performance bonus
compensation, an amount determined each year under the current Aflac
Incorporated Management Incentive Plan (i.e., short-term incentive program) with
a target level based on at least two-hundred percent (200%) of Employee’s base
salary. Nothing in this paragraph shall preclude Employee from receiving
additional discretionary bonuses approved by the Chief Executive Officer or the
Compensation Committee of the Board. Amounts payable to Employee under the
Management Incentive Plan (or any successor or other executive bonus program)
shall be payable in such manner, at such times and in such forms, as prescribed
by the terms of the Management Incentive Plan (or successor or other program).
8.    Equity award plans. Employee shall be eligible to be awarded stock
options, restricted stock awards, and other equity awards (collectively, “Equity
Awards”) to purchase Corporation's common stock under the Aflac Incorporated
Long-Term Incentive Plans for selected key employees and directors during the
term of this Agreement.
9.    Employee benefits. Employee shall be eligible to participate with other
employees of Corporation in all fringe benefit programs applicable to
similarly-situated employees generally which may be authorized and adopted from
time to time by the Board of Directors of Aflac Incorporated (the “Board”),
including without limitation: a qualified pension plan, a qualified 401(k) and
profit sharing plan, a disability income or sick pay plan, an accident and
health plan (including medical reimbursement and hospitalization and major
medical benefits), and a group life insurance plan. In addition, Corporation
shall furnish to Employee such other “fringe” or employee benefits as are
provided to key executive employees of Corporation and such additional employee
benefits which the Compensation Committee of the Board shall determine to be
appropriate to Employee’s duties and responsibilities as Executive Vice
President, Global Chief Investment Officer.
10.    Working facilities and expenses. Employee shall be provided with an
office, books, periodicals, stenographic and technical help, and such other
facilities, equipment, supplies and services suitable to his position and
adequate for the performance of his duties. Employee shall initially be based in
New York, New York and shall travel for Corporation’s business on an as needed
basis.







2

--------------------------------------------------------------------------------




Any expense reimbursements made to satisfy the terms of this Paragraph 10 shall
be timely submitted by Employee, in accordance with Corporation’s policies and
paid as soon as practicable but no later than ninety (90) days after Employee
submits evidence of such expenses to Corporation (which payment date shall in no
event be later than the last day of the calendar year following the calendar
year in which the expense was incurred). The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any benefits under this paragraph shall not be
subject to liquidation or exchange for another benefit.
11.    Vacation. Employee shall be entitled to his vacation time with pay during
each calendar year in accordance with Corporation’s vacation policy for senior
executive employees. In addition, Employee shall be entitled to such holidays as
Corporation shall recognize for its employees generally.
12.    Sickness and total disability. Employee’s absence from work because of
illness or injury (not resulting in Employee becoming Totally Disabled, as
defined below) shall not result in any adjustment in Employee’s base salary or
other benefits under this Agreement. For purposes of this Agreement, the term
“Totally Disabled” or “Total Disability” shall mean Employee’s inability to
adequately perform his executive and management duties with or without a
reasonable accommodation on account of illness or injury for more than twelve
(12) consecutive weeks. It is understood that Employee’s occasional sickness or
other incapacity of short duration may not result in him being or becoming
Totally Disabled. However, such illness or incapacity could constitute
Employee’s being or becoming Totally Disabled if such illness or incapacity is
prolonged or recurring. Upon becoming Totally Disabled, Employee’s employment
and this Agreement may be terminated pursuant to the terms of Paragraph 13.A(1).
13.    Termination of employment. Notwithstanding any other provision in this
Agreement, this Agreement may be terminated at any time by either party in
accordance with the following terms:
A.    Termination by Corporation. The Chief Executive Officer may terminate this
Agreement and Employee’s employment (the date thereof being referred to as his
“Actual Termination Date”), at any time, with or without “Cause” (“Cause” being
hereinafter defined), (i) immediately upon giving written notice to Employee of
his termination for “Cause,” and (ii) by giving at least thirty (30) days’
written notice to Employee of its intention to terminate Employee’s employment
without “Cause”; provided, however, with respect to termination without “Cause,”
Corporation may, at its selection, terminate Employee’s actual employment (so
that Employee no longer renders services on behalf of Corporation) at any time
during said thirty (30)-day period; and
(1)    In the event such termination is for “Cause,” Corporation shall be
obligated only to pay Employee his base salary earned under Paragraph 5 through
his Actual Termination Date.
(2)    For purposes of this Agreement, “Cause” shall mean that, in the sole
discretion of the Chief Executive Officer, any of the following have occurred or
exist:









3

--------------------------------------------------------------------------------




(a)    the failure of Employee to substantially perform his executive and
management duties (for reasons other than sickness or injury, which do not rise
to the level of Total Disability);
(b)    any conduct by Employee involving moral turpitude;
(c)    any conduct by Employee that causes material injury or damage to the
goodwill, reputation or business of Corporation or any of its subsidiaries or
affiliates;
(d)    Employee’s commission or conviction of, or pleading guilty or nolo
contendere (or any similar plea or admission) to a felony or to a criminal act
involving dishonesty or other moral turpitude;
(e)    any material breach of Corporation’s policies and practices, which are
known or reasonably should have been known by Employee, or a violation of laws
applicable to him in his capacity as an employee or executive of Corporation or
applicable to Corporation or any of its subsidiaries or affiliates;
(f)    Employee’s Total Disability as defined in Paragraph 12;
(g)    any use of illegal drugs, abuse of other controlled substances or working
under the influence of alcohol or other controlled substances; or
(h)    any breach by Employee of any obligation under this Agreement.
(3)    Notwithstanding the foregoing, a termination of Employee for “cause”
based on clause (a), (c) or (h) of Paragraph 13.A(2) will take effect
immediately, unless the Chief Executive Officer, in his sole discretion, allows
Employee a right to cure, in which case such termination for “cause” will take
effect ten (10) days (or such shorter period as determined by the Chief
Executive Officer) after Employee receives from Corporation written notice of
its intent to terminate Employee’s employment and Corporation’s description of
the alleged cause, unless Employee, in the opinion of the Chief Executive
Officer, during such permitted cure period, makes significant progress toward
remedying (and as soon as practicable thereafter, substantially completes the
remedy of) the events or circumstances constituting “cause.” If Corporation’s
Cause to terminate Employee’s employment under this Agreement is for a reason
stated in items (b), (d), (e), (f), and (g) above, Corporation shall have no
obligation to provide Employee with an opportunity to cure or correct the events
which gave rise to Corporation’s claim of Cause.
(4)    Termination by Corporation without Cause.
(a)    Corporation may terminate Employee’s employment at any time during the
term of this Agreement without Cause by providing Employee with at least thirty
(30) days’ written notice. At its sole discretion,







4

--------------------------------------------------------------------------------




however, Corporation may direct Employee to cease rendering services to
Corporation prior to the expiration of the thirty (30)-day notice period.
(b)    If Corporation terminates Employee’s employment during the term of the
Agreement without “Cause,” as defined in subparagraph (2) of this Paragraph 13
and if Employee timely signs and does not revoke a release as provided in
subparagraph (E) of this Paragraph 13, Corporation shall be obligated to:
i.    pay Employee’s base salary as set forth in Paragraph 5 of this Agreement
from the Actual Termination Date through the remainder of the term of this
Agreement. The payment of such base salary shall be in accordance with the
regular payroll schedule applicable to all other similarly-situated active
executive employees of Corporation commencing with the next regularly scheduled
payday after the Actual Termination Date; provided, any portion of such amount
that is payable within the six (6)-month period beginning on the date of his
separation from service (as defined in subparagraph C of this Paragraph 13) and
that is not exempt from Section 409A of the Internal Revenue Code of 1986 (the
“Code”) shall be paid in a lump sum upon the day after the six (6)-month
anniversary of his separation from service;
ii.    pay Employee a portion of his performance bonus compensation to which he
is entitled under Paragraph 7 of this Agreement determined on a pro-rated basis.
Such pro-rated bonus shall be calculated based upon the number of calendar days
in the calendar year up to Employee’s Actual Termination Date, divided by the
total number of calendar days in the calendar year. Such bonus shall be paid to
Employee in accordance with the terms of the Management Incentive Plan or other
bonus plan, except that Employee’s performance shall be considered to be “on
target” at the time of his Actual Termination Date. If the Actual Termination
Date occurs after the end of the calendar year in which the notice of
termination is given, (a) the bonus payment for the calendar year in which such
notice is given will be paid without any pro-ration, and (b) the pro-ration
described herein will apply to the next calendar year (i.e., the calendar year
in which the Actual Termination Date occurs); and the bonus for such next
calendar year shall be paid upon Employee’s separation from service in a lump
sum between January 1 and March 15, inclusive, of the calendar year following
the calendar year in which the Actual Termination Date occurs or, if later, on
the date after the six (6)-month anniversary of Employee’s separation from
service;











5

--------------------------------------------------------------------------------




iii.    continue to honor all fully vested equity awards, subject to the terms
and conditions of the applicable equity award or agreement, which were granted
to Employee prior to the Actual Termination Date; and
iv.    continue to pay or provide to Employee all of the retirement, health,
life and disability benefits, as are provided for in this Agreement or under any
programs, plans or policies, covering Employee at the time of the Actual
Termination Date, from the Actual Termination Date through the remainder of the
term of this Agreement. Notwithstanding the foregoing, after Employee’s Actual
Termination Date, Employee shall not actively participate in any retirement plan
qualified under Code Section 401(a), any employee stock purchase plan under Code
Section 423, any fully insured benefit for which the insurer does not allow
post-employment participation, or any other plan or benefit (other than
Corporation’s self-insured group health plan) that Corporation or the
third-party insurer of such benefit reasonably determines is not suitable or
available for post-employment participation. Furthermore, to the extent that
Employee is paid or provided with any benefits under this provision after the
Actual Termination Date, Employee understands and agrees that his entitlement to
such benefits or the level of such benefits is subject to change or termination
in the event that the applicable benefit is modified, amended or eliminated by
Corporation or the Board.
B.    Termination by Employee.
(1)    Resignation by Employee with “Good Reason”.
(a)    Subject to the terms of this subparagraph 13.B(1), Employee may resign
his employment during the term of this Agreement for “Good Reason.”
(b)    For purposes of this Agreement, “Good Reason” shall mean:
i.    Corporation’s material breach of any material provision of this Agreement;
ii.    Corporation’s material diminution of Employee’s title as Executive Vice
President, Global Chief Investment Officer and/or Employee’s working facilities
pursuant to Paragraph 10, without consent of Employee;
iii.    Corporation’s assignment to Employee, without consent of Employee, of
duties that are materially different from the duties described in Paragraph 2 of
this Agreement; or









6

--------------------------------------------------------------------------------




iv.    Corporation’s material reduction of Employee’s base salary as set forth
in Paragraph 5.
(c)    Notwithstanding the foregoing, Employee shall have Good Reason under this
Agreement only if (i) he first provides Corporation with a written statement of
the grounds upon which his claim of Good Reason is based within ninety (90) days
of the alleged events which he believes establishes Good Reason to resign his
employment; and (ii) Corporation is given thirty (30) days to substantially cure
or correct the events which gave rise to Employee’s claim that he has Good
Reason to terminate this Agreement. In the event that Corporation is unable to
substantially cure or correct the events which gave rise to Employee’s claim
that he has Good Reason to terminate this Agreement, the Actual Termination Date
shall be the earlier of (i) the date Corporation provides notice to Employee
that it will not cure or correct the events which gave rise to Employee’s claim
that he has Good Reason to terminate this Agreement, or (ii) the expiration of
the thirty (30)-day cure or correction period.
(d)    If Employee resigns his employment for Good Reason, and if Employee
timely signs and does not revoke a release as provided in subparagraph E of
Paragraph 13, Corporation shall be obligated to pay Employee according to the
terms set forth in Paragraph 13.A(4)(b)(i)-(iv) of this Agreement.
(2)    Resignation by Employee without Good Reason.
(a)    Employee may resign his employment at any time during the term of the
Agreement without Good Reason by providing Corporation with at least sixty (60)
days’ written notice. At its sole discretion, however, Corporation may direct
Employee to cease rendering services to Corporation prior to the expiration of
the sixty (60)-day notice period.
(b)    If Employee resigns his employment without Good Reason, Corporation shall
be obligated to pay Employee according to the terms set forth in Paragraph
13.A(1).
C.    Separation from Service. The term “separation from service” when used in
this Agreement shall mean that Employee separates from service with Corporation
and all affiliates, as defined in Code Section 409A and guidance issued
thereunder. As a general overview of Code Section 409A’s definition of
“separation from service,” an employee separates from service if the employee
dies, retires, or otherwise has a termination of employment with all affiliates,
determined in accordance with the following:
(1)    Leaves of absence. The employment relationship is treated as continuing
intact while the employee is on military leave, sick leave, or other bona fide









7

--------------------------------------------------------------------------------




leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the employee retains a right to reemployment with an
affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to perform services for an affiliate.
If the period of leave exceeds six (6) months and the employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29)-month period of
absence shall be substituted for such six (6)-month period.
(2)    Status change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a separation from service.
However, if an employee provides services to affiliates as an employee and as a
member of the Board, the services provided as a director are not taken into
account in determining whether the employee has a separation from service as an
employee for purposes of this Agreement.
(3)    Termination of employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (A) no further
services will be performed after a certain date, or (B) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to less than fifty (50)
percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period. Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly-situated service
providers have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other service recipients in
the same line of business. For periods during which an employee is on a paid
bona fide leave of absence and has not otherwise terminated employment as
described in subparagraph (1) above, for purposes of this subparagraph (3), the
employee is treated as providing bona fide services at a level equal to the
level of services that the employee would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which an employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this
subparagraph (3)









8

--------------------------------------------------------------------------------




(including for purposes of determining the applicable thirty-six (36)-month
period).
D.    Death. In the event of Employee’s death, this Agreement shall terminate
immediately, and Corporation shall only be obligated to pay Employee’s family or
estate Employee’s pro-rated base salary earned through the date of Employee’s
death.
E.    Release requirement. As a condition to Employee receiving any pay or
benefits under subparagraph A(4) or B(1) of this Paragraph 13, Employee must
sign (and not revoke) a written release agreement (“Release”) containing any
terms specified by Corporation for (i) Employee’s release of Corporation and its
subsidiaries and affiliates from all claims arising from Employee’s employment
or termination, (ii) Employee’s non-revocation of that release during the seven
(7)-day period applicable to age-based claims, and (iii) Employee’s promise to
comply with specified confidentiality, noncompetition and/or nonsolicitation
provisions. Corporation will terminate Employee’s eligibility for severance pay
and benefits if he fails to sign, if he revokes, or if he fails to follow the
terms of this Release and if it is not signed and returned to Corporation within
the earlier of (i) the deadline specified by Corporation, or (ii) sixty (60)
days after Employee’s Actual Termination Date. Employee must sign the Release
after his Actual Termination Date. In the event that any payment under
subparagraph A(4) or B(1) of this Paragraph 13 is not exempt from Code Section
409A, the payment timing is based on the signing of this Release, and the period
in which Employee could timely sign and return the release spans two (2)
calendar years, such payment shall in all events be made in the second such
calendar year. Notwithstanding the foregoing, if the payment timing of any
portion of payments or benefits, which rely solely on the short-term deferral
rule to be exempt from Code Section 409A, would be delayed beyond the short-term
deferral rule period due to Employee’s late signing of the Release, such portion
shall be forfeited.
F.    Cooperation after notice of termination. Following any such notice of
termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Chief Executive Officer; and to that end, Corporation
shall be entitled to full-time services of Employee through his Actual
Termination Date and such full-time or part-time services of Employee as
Corporation may reasonably require during all or any part of the sixty (60)-day
period that follows his Actual Termination Date; provided, the parties
acknowledge that, depending on the level of services so required, the provision
of such services may delay the timing of Employee’s separation from service.
G.    Separate Payments. Each payment made to Employee pursuant to this
Paragraph 13 shall be treated as a separate payment for purposes of Code Section
409A.
14.    Covenants.
A.    Covenant against competition. During employment and for a twenty-four
(24)-month period after Employee’s Actual Termination Date resulting from
(i) Employee’s









9

--------------------------------------------------------------------------------




voluntary termination without “Good Reason,” or (ii) Corporation’s termination
of Employee for “Cause” (as defined in Paragraph 13), Employee will not, on his
own behalf, or on behalf of any other person or entity, compete with Aflac
Incorporated and its affiliated companies (the “Aflac Companies”) by providing
in the Restricted Territory (as defined in subparagraph A(3) of this Paragraph
14) to any Competing Business (as defined in subparagraph A(2) of this Paragraph
14), services similar to those Employee provided to the Aflac Companies with
respect to the Aflac Business (as defined in subparagraph A(1) of this Paragraph
14), in circumstances in which Employee’s responsibilities and duties are
substantially similar to those performed by him during the 24-month period
ending on him Actual Termination Date.
(1)    “Aflac Business” means the Aflac Companies’ insurance company business,
which the Aflac Companies operate throughout the United States (including the
District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and
throughout Japan, and which includes, but is not limited to (i) the development,
underwriting marketing, distribution and sale of individual and group voluntary
insurance products, including accident, cancer and other specified diseases,
dental, hospital confinement indemnity, hospital confinement sickness indemnity,
hospital intensive care, life, annuities, lump sum cancer, lump sum cancer
critical illness, specified health event, short term disability and vision; (ii)
the offering of un-reimbursed medical, dependent care, and transportation
flexible spending accounts; and (iii) operating a private medical and insurance
product exchange and similar enrollment services. “Aflac Business” will also
include any additional insurance and reimbursement account products and
services, which become part of the business conducted by the Aflac Companies,
whether through acquisition and/or development, and in which or to which
Employee has had direct exposure in his position with the Aflac Companies.
Similarly, “Aflac Business” will not include any business operation, which
formerly was part of the business conducted by the Aflac Companies and which
ceased being a part thereof due to divestiture or discontinuation of that part
of the business.
(2)    “Competing Business” means any person, concern or entity, which is
engaged in, or conducts a business substantially the same as, the Aflac Business
or any part thereof.
(3)    “Restricted Territory” means the area within the United States (including
the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and
Japan.
B.    Covenant against disclosure of confidential information and trade secrets.
Employee acknowledges that, during the term of his employment under this
Agreement, Employee will be privy to (i) certain confidential and proprietary
information of the Aflac Companies, which constitutes trade secrets as defined
in the Georgia Trade Secret Act of 1990 (the “Trade Secret Act”), and
(ii) certain other confidential and proprietary information of Corporation that
may not constitute trade secrets as so defined. With









10

--------------------------------------------------------------------------------




respect to such Trade Secrets and other confidential and proprietary
information, Employee covenants and agrees, as follows:
(1)    Employee agrees to not disclose to any third party, without the prior
written consent of the Chief Executive Officer or unless necessary to perform
his duties and responsibilities hereunder, the processes, machines, technical
documentation, computer programs, customer lists, identity of customers,
business plans, marketing plans and techniques, pricing data, financial data,
marketing programs, customer files, financial institution files, technical
expertise and know how, and other confidential and proprietary information and
trade secrets, whether as defined in the Trade Secret Act or which may lie
beyond it (collectively, the “Property”), which have been or will be provided to
Employee by any of the Aflac Companies and are confidential and proprietary
property of any of the Aflac Companies. Employee further agrees not to use any
Property to his personal benefit or the benefit of any third party. Employee
also agrees to return to Corporation all such Property which is tangible upon or
before his Actual Termination Date. Notwithstanding the foregoing, the Property
protected hereunder will not include any data or information that has been
disclosed to the public (except where such public disclosure has been made by
Employee without authorization), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. The restrictions in this Paragraph 14 are in addition to, and not in lieu
of, any rights or remedies Corporation may have available pursuant to the laws
of the State of Georgia to prevent the disclosure of trade secrets and
proprietary information, with such laws including but not limited to the Trade
Secrets Act.
(2)    Employee’s obligations under the nondisclosure provisions in this
Paragraph 14.B, (i) will apply to the Property that does not constitute trade
secrets during the term of Employee’s employment hereunder and for as long as
the Property remains confidential, and (ii) will apply to the Property that
constitutes trade secrets until such Property no longer constitutes trade
secrets and is no longer confidential.
C.    Non-Solicitation of employees and associates. Employee understands and
agrees that the relationship between Corporation and its employees, agents, and
independent contractors constitutes a valuable asset of Corporation and may not
be converted to Employee’s own use. Employee likewise understands and agrees
that the relationship between any of Corporation’s subsidiaries or affiliates
and their employees, agents, and independent contractors constitutes a valuable
asset of such subsidiary or affiliate and may not be converted to Employee’s own
use. Employee agrees that during his employment with Corporation and for a
twenty-four (24)-month period following the termination his employment for any
reason, Employee shall not, directly or indirectly, solicit, recruit, hire or
induce any employee, agent, or independent contractor of Corporation to
terminate his or her engagement with Corporation or any of such subsidiary or
affiliate so as to work for any other person or business; provided however, that
the restrictions set forth in this subparagraph shall only apply to employees,
agents, or independent contractors with whom Employee worked or









11

--------------------------------------------------------------------------------




communicated during the twenty-four (24)-month period preceding the end of his
employment with Corporation.
D.    Non-Solicitation of customers and distributors. Employee understands and
agrees that the relationship between Corporation and each of its accounts,
policyholders, customers, prospects and distributors constitutes a valuable
asset of Corporation and may not be converted to Employee’s own use. Employee
likewise understands and agrees that the relationship between any of
Corporation’s subsidiaries or affiliates and their policyholders, customers,
prospects and distributors constitutes a valuable asset of such subsidiary or
affiliate and may not be converted to Employee’s own use. Employee agrees that
during his employment with Corporation and for a twenty-four (24)-month period
following the termination of his employment for any reason, Employee shall not,
directly or indirectly, on behalf of any person or business, solicit, contact,
or call upon any account, policyholder, customer, customer prospect, or
distributor of Corporation, or any representative of Corporation or any of its
subsidiaries or affiliates, for the purpose of providing any service or product
competitive with any service or product sold or provided by Corporation or any
of its subsidiaries or affiliates during Employee’s employment with Corporation;
provided, however, the restrictions set forth in this subparagraph D shall apply
only to policyholders, customers, prospects, or distributors of Corporation or
any of its subsidiaries or affiliates, or representatives of Corporation or any
of its subsidiaries or affiliates, with which Employee had Material Contact on
behalf of Corporation or any such subsidiary or affiliates during the
twenty-four (24)-month period preceding the end of his employment with
Corporation. “Material Contact” is contact between Employee and another person
or entity with whom or which Employee dealt on behalf of Corporation or any
subsidiary or affiliate, whose dealings with Corporation or any subsidiary or
affiliate were coordinated or supervised by Employee, or about whom Employee
obtained Confidential Information in the course of Employee’s employment for
Corporation.
E.    Assignment of inventions. If, at any time during the term of his
employment, Employee (either alone or with others) makes, conceives, creates,
develops, discovers, invents or reduces to practice any “Protected Work” that
(i) is directly related to the business of Corporation or any of its
subsidiaries or affiliates or any policyholder or customer thereof, or any of
the products or services developed, manufactured or sold by Corporation or any
of its subsidiaries or affiliates or that may be used in relation therewith;
(ii) results from tasks assigned to Employee by the Board, the Chief Executive
Officer, Corporation, and any of its subsidiaries or affiliates; or
(iii) results directly from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by Corporation or any of
its subsidiaries or affiliates, then Employee agrees that the “Protected Work”
and the benefits shall immediately become the sole and absolute property of
Corporation and its subsidiaries or affiliates and their assigns, and Employee
hereby assigns all rights he may have in such Protected Work, and all benefits
and rights resulting therefrom, to Corporation and its subsidiaries or
affiliates. The term “Protected Work” means any and all ideas, inventions,
formulas, source codes, object codes, techniques, processes, concepts, systems,
programs, software, software integration techniques, hardware systems,
schematics, flow charts, computer data bases, data compiled for clients or
others, client lists, trademarks, service







12

--------------------------------------------------------------------------------




marks, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and/or training materials, including improvements
thereto or derivatives therefrom, whether or not patentable, or subject to
copyright or trademark or trade secret protection.
15.    Enforcement of restrictive covenants.
A.    Blue penciling. The parties agree that if any court finds that any
provision in Paragraph 14 or this Paragraph 15 is overly broad such that it is
unenforceable under applicable state law, the court may reform that provision to
narrow its scope to the extent necessary to render it enforceable.
B.    Severability. Employee acknowledges and agrees that the covenant against
competition, the covenant against disclosure, the covenant against solicitation
of employees and associates, the covenant against solicitation of customers and
distributors, and the assignment of inventions, contained in Paragraphs 14.A-E,
respectively, are reasonable and valid and do not impose limitations greater
than those that are necessary to protect the business interests and confidential
information of the Aflac Companies. The parties agree that the invalidity or
unenforceability of any one or more of such covenants, other provisions, or
parts thereof (collectively the “Covenants”) will not affect the validity or
enforceability of the other Covenants, all of which are inserted conditionally
on their being valid in law. In the event one or more Covenants contained herein
are ruled invalid (after application of subparagraph A of this Paragraph), this
Agreement will be construed as if such invalid Covenant had not been inserted.
The parties hereto agree that the Covenants contained in this Agreement are
severable and divisible; that none of such Covenants depends on any other
Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.
C.    Injunctive relief. Employee hereby agrees that any remedy at law for any
breach of the Covenants will be inadequate and that any of the Aflac Companies
will be entitled to apply for injunctive relief in addition to any other remedy
the Aflac Companies might have under this Agreement.
D.    Claim for damages. Employee acknowledges that, in addition to seeking
injunctive relief, any of the Aflac Companies may bring a cause of action
against him for any and all losses, liabilities, damages, deficiencies, costs
(including, without limitation, court costs), and expenses (including, without
limitation, reasonable attorneys’ fees), incurred by the Aflac Companies and
arising out of or due to his breach of any Covenant or agreement contained in
Paragraph 14. Notwithstanding anything herein to the contrary, the breach of any
Covenant will cause Employee to forfeit any and all payments otherwise due under
subparagraphs A(1) and B(2) (as applicable) of Paragraph 13, and the breach of
the nondisclosure Covenant set forth in Paragraph 14.B







13

--------------------------------------------------------------------------------




will cause Employee to forfeit any and all payments otherwise due under
subparagraphs A(4) and B(1) (as applicable) of Paragraph 13; and Employee agrees
to repay to the Aflac Companies any amount already paid under such applicable
subparagraph.
E.    Survival. Paragraph 14 and this Paragraph 15, to the extent applicable,
will survive the termination of this Agreement and Employee’s employment. In
addition, neither the termination of this Agreement nor Employee’s employment
will terminate any other obligations or rights that, by the specific terms of
this Agreement, extend beyond such termination.
16.    No requirement to seek employment and no offset. Corporation agrees that,
if Employee’s employment is terminated by Corporation without Cause during the
term of this Agreement or by Employee for Good Reason during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Corporation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer.
17.    Waiver of breach or violation not deemed continuing. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.
18.    Notices. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (A) personally delivered; (B)
sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; (C) sent to the parties at their respective
addresses indicated herein by certified U.S. mail, return receipt requested and
postage prepaid; or (D) sent to the parties at their respective addresses
indicated herein by private overnight mail courier service, delivery fee
prepaid. The respective addresses to be used for all such notices, demands or
requests are as follows:


To Corporation:         Aflac, Incorporated
Attention: General Counsel
1932 Wynnton Road
Columbus, GA 31999
Fax: 706-596-3577                




To Employee:             Eric Kirsch
                
    
If personally delivered, such communication shall be deemed delivered upon
actual receipt. If electronically transmitted, such communication shall be
deemed delivered the new business day after transmission (and sender shall bear
the burden of proof of delivery). If sent by U.S. mail, such communication shall
be deemed delivered as of the date of delivery indicated on the





14

--------------------------------------------------------------------------------




receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. If sent
by overnight courier, such communication shall be deemed delivered upon receipt.
Any party may change his or its address for the purposes of this Agreement by
giving notice thereof in accordance with this Paragraph 18.
19.    Authority. The provisions of this Agreement required to be approved by
the Board or the Compensation Committee of the Board have been so approved and
authorized.
20.    Arbitration. From time-to-time, Employee agrees to sign and become a
party to any arbitration agreement with such terms as Corporation may provide,
and the terms of such arbitration agreement shall be incorporated herein by this
reference and shall apply to all claims under this Agreement; provided,
notwithstanding the foregoing, any claims or actions, whether for damages,
injunctive relief or other relief, for any violation or breach of the Covenants
set forth in Paragraphs 14 and 15, including but not limited to the actions
described in subparagraphs C and D of Paragraph 15, (i) shall be excluded from
the arbitration agreement and its applicability, and (ii) shall be subject to
the jurisdiction of the applicable court as set forth in Paragraph 24.
/s/ DPA          /s/ EK
Initials for Corporation         Initials of Employee


21.    Compliance with policies and laws. Employee agrees to comply with any and
all of Corporation’s policies, work rules and standards of conduct and pledges
to observe order and discipline of work. Employee agrees to abide by the laws of
the United States and all other applicable jurisdictions and to exercise good
judgment in the best interest of Corporation and its subsidiaries and
affiliates.
22.    Rights to materials and return of materials. All records, files,
software, software code, memoranda, reports, price lists, customer lists,
drawings, plans, sketches, documents, technical information, information on the
use, development and integration of software, and the like (together with all
copies of such documents and things) relating to the business of Corporation,
which Employee shall use or prepare or come in contact within the course of, or
as a result of Employee’s employment or other engagement by Corporation or any
of its subsidiaries or affiliates shall remain the sole property of Corporation
or any such subsidiary or affiliates. Laptop computers, other computers,
software and related data, information and things provided to Employee by
Corporation or any of its subsidiaries or affiliates, or obtained by Employee,
directly or indirectly, from Corporation or any of its subsidiaries or
affiliates, also shall remain the sole property of Corporation or any such
subsidiary or affiliate. Upon the termination of Employee’s employment with
Corporation for any reason or upon the prior demand of Corporation or any of its
subsidiaries or affiliates, Employee shall immediately return all such materials
and things to Corporation or any such subsidiary or affiliate and shall not
retain any copies or remove or participate in removing any such materials or
things from the premises of Corporation or any such subsidiary or affiliate
after termination or upon Corporation’s or any subsidiary’s or affiliate’s
request for return.











15

--------------------------------------------------------------------------------




23.    Severability. The paragraphs and provisions set forth in this Agreement,
including the covenants set forth in Paragraph 14, shall be considered and
construed as separate and independent paragraphs, provisions and covenants.
Should any part or provision of any such paragraph, provision or covenant be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other paragraph, provision or covenants of this Agreement.
24.    Governing law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia. Any legal action brought
in regard to this Agreement, which is not subject to arbitration as provided in
Paragraph 20 or is brought to enforce the finding of the arbitrator, shall be
brought in the Superior Court of Muscogee County, Georgia, or the United States
District Court of the Southern District of Georgia, whichever applies, and the
parties waive jurisdiction and venue in any other court.
25.    Paragraph headings. The headings of the paragraphs herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
26.    Two originals. This Agreement is executed in two (2) originals, each of
which shall be deemed an original and together shall constitute one and the same
Agreement, with one original being delivered to each party hereto.
27.    Acknowledgements. Employee acknowledges and agrees that he has read and
reviewed this Agreement in its entirety and that he has been given the
opportunity to ask Corporation about this Agreement. Employee further
acknowledges and agrees that he has been given an opportunity to consult with an
attorney of his choice regarding this Agreement.
28.    Integrated agreement. This Agreement is intended by the parties hereto to
be the final expression of their agreement with respect to the subject matter
hereof and this is the complete and exclusive statement of the terms of their
agreement, notwithstanding any representations, statements or agreements to the
contrary heretofore made.
29.    Amendments and waivers. Except as otherwise specified herein, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of Corporation and Employee.
30.    Code Section 409A. This Agreement is intended to comply with the
requirements of Code Section 409A and shall be construed accordingly. Any
payments or distributions to be made to Employee under this Agreement upon a
“separation from service” (as defined above) of amounts classified as
“nonqualified deferred compensation” for purposes of Code Section 409A, payable
due to a separation from service and not exempt from Code Section 409A, shall in
no event be made or commence until six (6) months after such separation from
service. Each payment of nonqualified deferred compensation under this Agreement
shall be treated as a separate payment for purposes of Code Section 409A.
Notwithstanding the foregoing, Corporation shall not be liable to Employee or
any other person if the Internal Revenue Service









16

--------------------------------------------------------------------------------




or any court determines for any reason that any payments under this Agreement
are subject to taxes or penalties under Code Section 409A.
31.    Tax withholding. Corporation shall withhold all applicable taxes from any
amounts payable under this Agreement, including, but not limited to, any
federal, foreign, state and local taxes; and all such amounts described in this
Agreement shall be paid net of such taxes.
IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party as of the 21st day of August, 2015.


 
 
           AMERICAN FAMILY LIFE
 
 
           ASSURANCE COMPANY OF
 
 
           COLUMBUS (Aflac)
 
 
 
 
 
/s/ Eric Kirsch
 
BY:
/s/ Daniel P. Amos
ERIC KIRSCH
 
 
DANIEL P. AMOS
 
Employee
 
 
Chairman and Chief Executive Officer
 
 
 
 
 
/s/ John G. Shalhoub
 
ATTEST:
/s/ J. Matthew Loudermilk
Witness
 
 
J. MATTHEW LOUDERMILK
 
 
 
Vice President, Corporate Secretary














17